Citation Nr: 1401584	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-39 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for right ankle disability.


REPRESENTATION

The Veteran is represented by:  Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Muskogee, Oklahoma.  

The above-captioned claims were previously before the Board in January 2011 at which time they were remanded for further development.  After a May 2012 supplemental statement of the case, the claims have been remitted to the Board for further appellate review.

In December 2010, the Veteran testified at a Board hearing with the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In the January 2011 remand, the Board referred a claim of service connection for tremors to the agency of original jurisdiction (AOJ).  It does not appear if the claim has been addressed; thus, it is again referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran's current left shoulder disability was not shown to have been present during the Veteran's active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service.

2.  The Veteran's current back disability was not shown to have been present during the Veteran's active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service.

3.  The evidence of record does not show a current left ankle disability.

4.  The evidence of record does not show a current right ankle disability.


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in or due to active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Back disability was not incurred in or due to active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Left ankle disability was not incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Right ankle disability was not incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran's claims, the RO's February 2007 letter advised the Veteran of the elements of the notice requirements.  Specifically, the letter provided notice to the Veteran of the requisite evidence to establish service connection; the evidence VA would provide; the evidence the Veteran was expected to submit; and the elements of service connection, in addition to notice that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran also has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Also with respect to VA's duty to assist, the Veteran was provided VA examinations in March 2011 in order to ascertain the presence and nature of any current left shoulder, back, left ankle, and right ankle disability.  The examiner reviewed the Veteran's relevant records, considered the Veteran's statements, and performed thorough physical examinations.  Ultimately, the examiner rendered diagnostic and etiological opinions with thorough underlying rationales.  As such, the Board finds that the March 2011 VA examinations are adequate for purposes adjudicating the Veteran's above-captioned claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, VA's duty to assist has been met.

In December 2010, the Veteran testified at a Board hearing with the undersigned Acting Veterans Law Judge.  A VA official who conducts a hearing must fulfill two duties:  (1) the duty to fully explain the claims at issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran was assisted at the December 2010 hearing by an accredited representative from Oklahoma Department of Veterans Affairs.  During the hearing, the representative and the Acting Veterans Law Judge asked questions to ascertain the onset, course, and severity of the Veteran's disabilities.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  During the hearing, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  However, in the subsequent January 2011 remand, the Board determined that, in order to satisfy VA's duty to assist, the Veteran should be provided VA examinations, which were administered in March 2011.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the undersigned Acting Veterans Law Judge complied with the regulatory duties regarding hearings.  Id.

II. Analysis

The Veteran is claiming entitlement to service connection for left shoulder, back, left ankle, and right ankle disabilities as a result of alleged in-service injuries.

Generally, service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A. Preliminarily Matter Regarding Back Disability

According to a June 1970 report of medical history, the Veteran indicated that he was then experiencing or had previously experienced back trouble of some kind, but denied then or ever experiencing arthritis.  In the physician's summary section of the report, the examiner expounded upon the Veteran's relevant medical history, stating that the Veteran reportedly sustained a back sprain two years prior and that he continued to experience occasional aching.  It appears the examiner localized the area of the Veteran's aching as his low back, but the handwriting is difficult to decipher.  It further appears as though the Veteran was scheduled to undergo a radiological examination of his lumbosacral spine, the results of which were not reported in the Veteran's service treatment records.  However, a contemporaneous examination revealed clinically normal findings, including with respect the Veteran's spine and, generally, his musculoskeletal system.  There was no indication that the Veteran reported back disability or symptoms thereof.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1).

The Veteran has not asserted, and the evidence of record is negative for evidence demonstrating back disability preexisting his active duty.  Although there was a medical history discussed in June 1970, no disease or defect was noted on the entrance examination.  Thus, this is not a claim for service aggravation.  Consequently, the Board the presumption of soundness attaches and, because there is no clear and unmistakable evidence that a back disability preexisted the Veteran's active duty, the presumption of soundness is not rebutted.  Accordingly, the Board finds that the Veteran was sound upon entry with respect to his back and this is a claim for direct service connection.

B.  Left Shoulder and Back Disabilities

The evidence of record includes current diagnoses of left shoulder and back disabilities in degenerative joint disease and degenerative disc disease, respectively.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the requirement of a current disability has been established with respect to these claims and, thus, no further discussion is required with respect to this aspect of establishing service connection.

Review of the Veteran's service treatment records do not demonstrate treatment for or complaints of left shoulder or back disabilities or symptoms thereof other than the previously described medical history at entrance.  During the pendency of the appeal, the Veteran asserted that, although he sustained left shoulder and back injuries during his active duty, the treatment he received for those injuries was not documented.  These injuries included a fall from a tower and as a result of hitting a tree during a parachuting jump.  In August 1971, the Veteran underwent a discharge examination that revealed clinically normal findings with respect to his musculoskeletal system, as well as his upper extremities and spine.  A contemporaneous service treatment report demonstrated that the Veteran was "fully physically qualified for discharge."

The salient issues with respect to the Veteran's claims is whether his current left shoulder and back disabilities were incurred in or due to his active duty, to include his alleged in-service injuries.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  The evidence of record includes only one opinion wherein this relationship was addressed.

In March 2011, the Veteran underwent VA examinations to ascertain the presence and nature of any current left shoulder and back disability pursuant to the Board's January 2011 remand.  After reviewing the Veteran's relevant medical history, his assertions, and the claims file, and after administering a thorough clinical examination, the examiner rendered diagnoses of moderate acromioclavicular joint degeneration with respect to his left shoulder, and multilevel degenerative disc disease regarding his back.  The examiner then provided the following opinion regarding the etiology of the Veteran's left shoulder disability:

I conclude, after a review of medical records, taking a history, and performing a physical examination[,] the Veteran suffered a left shoulder injury at the parachuting incident reported by the Veteran.  Field emergency medical care in the situation described by the Veteran, at least as likely as not, would not be documented in the medical records.  I conclude, after a review of the medical records, taking a history, and performing a physical examination[,] that Veteran's current left scapular shoulder condition is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge[,] including the parachuting injury described by the Veteran[,] and is at least as likely as not a result of post service incidents and activities such as more than 20 years in residential construction[,] and was not cause by and/or worsened by an already service connected disability.  The natural progression of the left scapular pain was not altered or worsened by any event and/or condition that occurred and/or expressed during active service including the parachuting injury described by the Veteran.  The trauma described would involve a force applied to the glenoid region that would result in a dislocation of the humerus/glenoid region.  The Veteran does not complain of [acromioclavicular] or glenoid joint pain.  The trauma may have involved a scapular contusion.  I conclude, at least as likely as not, a contusion to the scapula would have resolved soon after the injury.  The X-ray result does not correlate with the Veteran's complaints.  The Veteran has similar X-ray findings on each shoulder.

With respect to the Veteran's back disability, the March 2011 examiner opined as follows:

I conclude, after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature[,] the Veteran's current low back pain is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge[,] including the incident at the training tower described by the Veteran[,] and is at least as likely as not a result of post service activities such as more than 20 years as a residential construction worker and/or other unreported post-service events and/or the risk of back pain in the general population[,] and was not cause by and/or worsened by an already service connected disability.  The natural progression of the back condition was not altered or worsened by any event and/or condition that occurred and/or expressed during active service including the reported incident at the training tower.  The Veteran has reported two different mechanisms of injury that are significantly different.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent etiological opinion of record with respect to these disabilities is that of the March 2011 VA examiner, which was negative to the Veteran's claims.  

To the extent that the Veteran asserts that his current left shoulder and back disabilities are etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as the rigors of post-service occupational tasks.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the lay opinion as to the medically complex question is accorded no probative value.  As such, service connection for the Veteran's current left shoulder and back disabilities is denied on a direct basis. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With respect to presumptive service connection based on presence of the disabilities to compensable level within one year after his active duty discharge, as discussed above, the Veteran's August 1971 discharge examination was negative for complaints or findings pertaining to a left shoulder or back disability.  Moreover, the record did not include evidence demonstrating the presence of either disability during that time period.  The Veteran effectively asserted that these disabilities have been present since he sustained the alleged in-service injuries and, thus, they were present within one year of his active service discharge.  However, the Board finds that his assertions are not competent evidence as to the presence of these disabilities to a compensable level within one year of his active service discharge.  This is so because there is no indication in the record that the Veteran possesses the ability, knowledge, or experience to provide competent opinions as to the presence and severity of a specific disability.  Id.  Consequently, presumptive service connection for left shoulder and back disability is denied because there was no competent evidence of record demonstrating the presence of either disability to a compensable degree within one year from his active service discharge.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Given the diagnoses associated with the Veteran's left shoulder and back disabilities and the Veteran's assertions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The earliest evidence of record demonstrating that the Veteran complained or was treated for left shoulder disability or back disability was dated many years after his active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran essentially asserted that he experienced pain during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his left shoulder and back disabilities during and since his active service.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that he continuously experienced left shoulder and back pain since his active duty are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  Once the Board has determined that the Veteran's assertions are competent, it must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran asserts that he sustained in-service injuries to his left shoulder and back and that the treatment he received for these injuries was not documented.  The Board acknowledges that there are circumstances during military service under which documented treatment may not be possible, namely, but not limited to, combat.  With that said, however, the Veteran stated that his back injury (a fall from a tower) occurred during training.  The Board is unable to conceive of a reasonable scenario wherein treatment during training could not be documented.  Moreover, the Veteran underwent a discharge examination in August 1971.  During the examination, he did not report and the examiner did not find left shoulder or back disabilities or symptoms thereof.  Indeed, the Veteran was deemed clinically normal with respect to his spine, upper extremities, and musculoskeletal system.  Further, the first evidence of post-service treatment for either disability was dated decades after his active duty discharge.  Significantly, a March 2006 VA treatment report showed that the Veteran endorsed an onset of his left shoulder pain as one year prior, marking sometime in 2005, and endorsed an onset of his back pain as 6 years prior, marking sometime in 1999.  

After weighing the Veteran's assertions of continuity against the absence of inservice treatment records; normal clinical findings upon discharge; the inconsistency of the Veteran's statements with the other evidence of record and his own statements with respect to onset of the disabilities; and the prolonged period before the first post-service treatment and diagnoses, the Board finds that the Veteran's statements are not credible evidence as to experiencing either left shoulder or back disability since his active duty.  Caluza, 7 Vet. App. at 506.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms of either disability since his active duty.  Moreover, the two disabilities were attributed to an intercurrent cause of post-service construction work by the March 2011 VA examiner.  As such, the Board finds that service connection for left shoulder and back disability is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. 
§ 3.303(b).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for left shoulder and back disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Left and Right Ankle

The Veteran submitted claims of entitlement to service connection for left and right ankle disabilities asserting that they are related to inservice injuries.  The Veteran claimed that he sustained bilateral ankle injuries as a result of a fall from a training tower.  He also stated that he sustained an injury while traversing rocky terrain.

A review of the Veteran's service treatment records and the post-service evidence of record do not demonstrate the occurrence of these injuries and did not include diagnoses of left or right ankle disability.  Significantly, a March 2011 VA examiner concluded that left and right ankle pain was the appropriate "diagnosis" after administering clinical testing, including a radiological examination.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disabilities, or that the disabilities were present at some point during the pendency of this appeal, a basis upon which to establish service connection for left and/or right ankle disability has not been presented and the appeal must be denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

To the extent that the Veteran asserts that has current left and/or right ankle disabilities, the Board finds that his assertions do not constitute competent evidence as to the presence of diagnosable disability.  Jandreau, 492 F.3d at 1377.  He is competent to attest to experiencing pain, but pain alone is not a service-connected condition and the March 2011 VA examiner considered the complaints but did not find that there was an identifiable disability.

As the preponderance of the evidence is against finding a current diagnosis of left and right ankle disabilities, the benefit-of-the-doubt rule does not apply.  

Accordingly, service connection for left and right ankle disabilities is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for left shoulder disability is denied.

Service connection for back disability is denied.

Service connection for left ankle disability is denied.

Service connection for right ankle disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


